DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 15 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.” Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.” Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claims 1 and 15 recite an image bearing member that exhibits a plethora of properties that all satisfy a formula (1). However, said claims do not mention the specific materials that the Applicant has invented that would meet these properties. Someone of ordinary skill would not be able to readily ascertain what image bearing members found in prior art would or would not infringe based on these claims as currently recited, without undue experimentation. 

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (US 2011/0299888 A1), in view of Shimizu et al. (US 2017/0068177 A1), further in view of Takeda et al. (US 2016/0041513 A1), further in view of Kobashi et al. (US 2005/0079431 A1), even further in view of Fuji et al. (US 2016/0124327 A1), and even further in view of Inagaki et al. (US 2017/0082970 A1).

Before proceeding with the teachings of the prior art, the Examiner would like to point out that the limitation of claim 1 regarding the linear pressure of the cleaning member, and the limitation of claim 13 regarding the transfer current of the primary transfer device each recited intended use, and therefore hold no patentable weight. A recitation of the intended use of a product or apparatus must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use of the claimed invention, then it reads on the claimed limitation.
Miyaji teaches an image forming apparatus comprising a positively-charged single layer type electrophotographic photoreceptor, a charge device that has a contact charging member for charging a surface of the photoreceptor, an exposure device for exposing the charged surface of the photoreceptor to light to form an electrostatic latent image on the surface of the photoreceptor, a developing device for developing the electrostatic latent image into a toner image, and a transfer device for transferring the toner image from the photoreceptor to a transferred body. The positively-charged single layer type electrophotographic photoreceptor has a conductive substrate and a photosensitive layer, the photosensitive layer contains a charge generating agent, a charge transport agent, and a binder resin together (Abstract, [0011]). A specific example of the image forming apparatus includes a tandem type color image forming apparatus that uses a plurality of colors of toners ([0096]). The photoreceptor may contain various additives other than the charge generating agent, the charge transport agent, and the binder resin. Specific examples include degradation inhibitors such as antioxidants, radical scavengers, singlet quenchers, ultraviolet absorbers, softeners, plasticizers, surface modifiers, extenders, thickeners, dispersion stabilizers, waxes, acceptors, donors, surfactants, and leveling agents. In order to improve the sensitivity of the photosensitive layer, terphenyl, halo naphthoquinones, acenaphthylene, and other known sensitizers may be combined with the charge generating agent ([0087]).
The image forming part has an image forming unit, an intermediate transfer belt to a surface (contact surface) of which the toner image based on the image data is primarily transferred by the image forming unit, the image data being electronically transmitted from a computer or the like, and a secondary transfer roller for secondarily transferring the toner image on the intermediate transfer belt to each of the paper sheets sent from a paper cassette ([0102]). A charging device, exposure device, developing device, cleaning device, and a destaticizer serving as destaticizing means are disposed sequentially from a rotational direction upstream around reach of the photoreceptor drums ([0103]). After completion of the primary transfer of the toner image to the intermediate transfer belt, a cleaning device cleans the toner remaining on the circumferential surface of the photoreceptor drum ([0105]). Therefore, the image forming apparatus of Miyaji contains the same general components, in the same configuration, as the image forming apparatus recited in claims 1 and 15, and further satisfies the condition required by claim 14.
Any resins may be used as the binder resin, as long as its yield point strain falls within the range of 9 to 29%. Examples of the binder resin include polycarbonate resins, polyester resins, and polyarylate resins ([0079]). The charge generating agent included in the photosensitive layer of the single layer type electrophotographic photoreceptor includes X-type phthalocyanine, Y-type phthalocyanine, perylene pigments, bis-azo pigments, tris-azo pigments, indigo pigments, cyanine pigments, and the like ([0069]). Each of these charge generating agents may be used alone, or in combination of two or more. Digital optical image forming apparatuses, such as a laser beam printer that uses a semiconductor laser as a light source, and a fax machine, need a photoreceptor that has a specific wavelength region. Therefore, a phthalocyanine pigment, such as Y-type oxo-titanyl phthalocyanine is suitably applied thereto ([0070]). The content of the charge generating agent is preferably 0.1 to 50 parts by mass, or more preferably 0.5 to 30 parts by mass with respect to 100 parts by mass of binder resin ([0091]).
The hole transport agent included in the photosensitive layer of the single layer type electrophotographic photoreceptor includes benzidine derivatives, oxadiazol compounds, styryl compounds, carbazole compounds, organic polysilanes, pyrazoline compounds, hydrazine compounds, triphenylamine compounds, and the like. Among these, triphenylamine compounds are preferred, especially those expressed by formulae (3) to (11) ([0073]). Any of the hole transport agents may be used alone, or in combination of two or more ([0074]). In the experimental and comparative examples, Miyaji chooses to use a triphenylamine compound represented by formula (5) as the 
    PNG
    media_image1.png
    289
    459
    media_image1.png
    Greyscale
hole transport agent ([0116], [0127], [0151]). Formula (5) is shown on pg. 6 as:
The hole transport agent depicted by formula (5) reads on general formula (10) recited in claim 2 and is further identical to the hole transport material represented by chemical formula (HTM-1) recited in claim 3. Therefore, the limitations required by claims 2 and 3 are met.
	The electron transport agent included in the photosensitive layer of the single layer type electrophotographic photoreceptor includes quinone derivatives, diphenoquinone derivatives, anthraquinone derivatives, azo-quinone derivatives, nitroanthraquinone derivatives, dinitroanthraquinone derivatives, malononitrile derivatives, thiopyran derivatives, and the like. Among these, quinone derivatives are preferred, especially those expressed by formulae (12) to (14) ([0075]). Any hole transport agents may be used alone, or in combination of two or more ([0076]). In the experimental and comparative examples, Miyaji chooses to use a quinone derivative represented by formula (13) as the electron transport agent ([0116], [0127], [0151]). Formula (13) is shown on pg. 8 as:

    PNG
    media_image2.png
    242
    351
    media_image2.png
    Greyscale
The electron transport agent depicted by formula (13) reads on general formula (31) recited in claim 6 and is further identical to the electron transport material represented by chemical formula (ETM-1) recited in claim 7.

    PNG
    media_image3.png
    180
    291
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    213
    281
    media_image4.png
    Greyscale
Similarly, Shimizu teaches a single-layer electrophotographic photosensitive member that contains electron transport materials specifically represented by chemical formulas (ETM-1) through (ETM-3). The formulas for ETM-1 and ETM-3 are shown below: 
Shimizu teaches that the electron transporting materials may be used along or in combination ([0041]). ETM-1 of Shimizu is identical to ETM-2 of Miyaji (which reads on general formula (31) recited in claim 6 and is identical to (ETM-1) recited in claim 7), and ETM-3 of Shimizu reads on general formula (32) of claim 6 and is identical to the electron transport material represented by chemical formula (ETM-3) recited in claim 7. 
Although Miyaji teaches an image forming apparatus containing a photoreceptor that has similar components used in the claimed invention, Miyaji is silent to teach the surface resistivity of the transfer belt, the general formula of the polyarylate binder resin, specific compounds for the examples of other additives that may be present in the polyarylate binder resin, and the linear pressure of the cleaning member.
However, Takeda teaches an electrophotographic image forming apparatus having a belt with a surface resistivity of 10 Ω/square to 108 Ω/square (which is equivalent to 1 LogΩ to 8 LogΩ) (Abstract, [0078]). When the surface resistivity of the belt is within this range, generation of static electricity is suppressed in an electrophotographic image forming apparatus, and excellent properties of the belt are sufficiently exhibited ([0078]). This range overlaps with the ranges recited in claims 1 and 15. 

    PNG
    media_image5.png
    203
    732
    media_image5.png
    Greyscale
Additionally, Kobashi teaches an electrophotographic photoconductor comprising a resin binder of a polyarylate resin having the structure units represented by formula (I) ([0015]):
In the formula (I), R1 and R2, being identical or different from each other, is a hydrogen atom, an alkyl group having 1 to 8 carbon atoms, a cycloalkyl group, a substituted cycloalkyl group having at least one substituent, an aryl group, and an aryl group having at least one substituent ([0017]). R1, R2, and a carbon atom that bonds to both R1 and R2 form a cyclic structure that is bonded to no more than two arylene groups ([0018]). Each of R3 through R10, being identical or different from each other, is a hydrogen atom, an alkyl group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, or a bromine atom ([0019]). The values of m and n satisfy the equation 0.5<m/(m+n)<0.7 ([0020]). The polyarylate binder resin represented by formula (I) is identical to general formula (20) recited in claim 4, particularly when Y is represented by Y5. 

    PNG
    media_image6.png
    202
    805
    media_image6.png
    Greyscale
The polyarylate that comprises the above-specified structural units improves resistance to solvent crack formation while maintaining the electrophotographic performance of the photoconductor. Consequently, an electrophotographic photoconductor is provided that produces favorable images ([0028]). The polyarylate resin defined by formula (I) can be used alone or in combination with a polycarbonate resin selected from the group consisting of bisphenol A type, bisphenol Z type, and bisphenol A-biphenyl copolymers, and bisphenol Z biphenyl copolymers, or in combination with polystyrene resin or polyphenylene resin ([0038]). Specific examples of the polyarylate resin having the structure represented by formula (I) include formulas (I-1) through (I-10). One such example includes formula (I-7) represented below:
Although not identical, the polyarylate binder resin represented by formula (I-7) above is sufficiently similar to the polyarylate binder resin represented by formula (20-1) recited in claim 5. Therefore, even though Kobashi does not specifically teach the polyarylate binder resin represented by formula (20-1) recited in the claim 5 as an example, the skilled artisan would have been able to arrive at said polyarylate binder resin based on the criteria of the polyarylate binder resin represented by formula (I). The skilled artisan would have been motivated to experiment with a variety of suitable polyarylate resins in view of perfecting the cracking resistance of the photoconductor.
	Furthermore, Fuji teaches an electrophotographic photoreceptor comprising a polyarylate binder resin having carbonyl chloride terminals. According to Fuji, polyarylate resins are known as one class of amorphous engineering plastics having excellent mechanical strength, therefore, there is a growing desire for a resin for coating films which is excellent in terms of transparency and wear resistance. In the field of electrophotography, use of polyarylate resins having various structures as binder resins for organic photoreceptors is being investigated ([0002]). 

    PNG
    media_image7.png
    98
    300
    media_image7.png
    Greyscale
	The polyarylate resin has a repeating structure represented by a formula (1) below ([0022]):


    PNG
    media_image8.png
    99
    288
    media_image8.png
    Greyscale
And wherein the amount of bisphenol residues represented by formula (4) after the polyarylate resin is hydrolyzed, which are detected with the gas chromatograph employing a hydrogen flame ionization detector, is 10 ppm or less, in terms of intensity ratio, based on the total amount of bisphenol residues ([0023]). Formula (4) is shown below:
Fuji teaches that it is preferable that no bisphenols represented by formula (4) are detected. It is thought that due to such a reduced a content of bisphenols of formula (4) in the polyarylate resin, not only terminal groups such as carbonyl chloride terminals can be controlled, but also the mere decrease in phenol ingredient content is effective in inhibiting charge accumulation, resulting in satisfactory unsusceptibility to transfer memory during repetitions ([0038]). The amount of carbonyl chloride groups present at the terminals of the polyarylate resin is 0.1 μeq/g or less, in view of storage stability ([0076]). In the determination of the content of the terminal carbonyl chloride groups of the polyarylate resin, the polyarylate resin was combined with a solution of benzoyl chloride ([0178]). Benzoyl chloride is represented by general formula (40) recited in claim 8, when R40 is a monovalent group represented by general formula (40a), R41 is a hydrogen atom, and A is the divalent group represented by chemical formula (A5). 
Although not identical, the carbonyl chloride represented by general formula (40) above is sufficiently similar to the carbonyl chloride represented by general formula (40-1) recited in claim 9. Therefore, even though Fuji does not specifically teach the carbonyl chloride represented by general formula (40-1) recited in the claim 9 as an example, the skilled artisan would have been motivated to experiment with a variety of suitable carbonyl chloride compounds in view of perfecting the charge accumulation of the photoreceptor.
Finally, Inagaki teaches an electrophotographic image forming apparatus that utilizes a cleaning blade. From the viewpoint of enhancing the power of scraping residual toner and achieving higher cleanability, the cleaning blade abuts on the organic photoreceptor at an angle of 5 to 20º and a linear pressure of 13 to 24 N/m ([0032]). This range falls within the range recited in claims 1 and 15.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the surface resistivity of the transfer belt, the composition of the polyarylate binder resin and its content in the photosensitive layer of the photoreceptor, and the linear pressure of the cleaning member. The skilled artisan would have been motivated to experiment with suitable ranges and compositions in order to perfect the result effective variables taught by the prior art. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art. Through routine optimization of the variables mentioned above, the chargeability ratio of the photoreceptor represented by formula (1) of claims 1 and 15 would also be perfected along the way.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737           

/PETER L VAJDA/Primary Examiner, Art Unit 1737         
09/26/2022